


110 HR 4183 IH: National Urban Search and Rescue

U.S. House of Representatives
2007-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4183
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2007
			Ms. Loretta Sanchez of
			 California (for herself, Mr.
			 Dent, Mr. Cuellar,
			 Mr. McCaul of Texas, and
			 Ms. Clarke) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committee on Homeland
			 Security, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Homeland Security Act of 2002 to establish
		  the National Urban Search and Rescue Response System.
	
	
		1.Short titleThis Act may be cited as the
			 National Urban Search and Rescue
			 Response System Act of 2007.
		2.PurposeThe purpose of this Act is to clarify and
			 codify the preparedness and response authority of the National Urban Search and
			 Rescue Response System for Federal response to structural collapses resulting
			 from acts of terrorism and other incidents as determined by the
			 Secretary.
		3.National Urban
			 Search and Rescue Response System
			(a)In
			 generalTitle V of the
			 Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at
			 the end the following:
				
					522.National Urban
				Search and Rescue Response System
						(a)In
				generalThere is in the Department an emergency response system
				to be known as the National Urban Search and Rescue Response
				System (referred to in this section as the System).
				Through the System, the Secretary shall provide for a national network of
				standardized search and rescue resources to assist States and local governments
				in responding to structural collapses resulting from acts of terrorism and
				other incidents that the Secretary determines are appropriate.
						(b)Administration
				of SystemThe Secretary shall
				administer the System as follows:
							(1)The Secretary
				shall select and designate task forces to participate in the System. The
				Secretary shall determine the criteria for such participation.
							(2)The Secretary
				shall enter into an agreement with the sponsoring agency of each task force
				with respect to the participation of the task force in the System.
							(3)A task force may
				include States, local governments, private non-profit organizations, and
				for-profit entities as participating agencies, at the discretion of the
				sponsoring agency of the task force. The sponsoring agency may also, in its
				discretion, allow the task force to include individuals not otherwise
				associated with the sponsoring agency or a participating agency in the task
				force.
							(4)The Secretary
				shall maintain such management and other technical teams as the Secretary
				determines are necessary to administer the System.
							(c)Preparedness
				cooperative agreementsSubject to the availability of
				appropriations for such purpose, the Secretary shall enter into an annual
				preparedness cooperative agreement with each sponsoring agency. Amounts made
				available to a sponsoring agency under such a preparedness cooperative
				agreement shall be for the following purposes:
							(1)Training and
				exercises with other Federal, State, and local government response
				entities.
							(2)Acquisition and
				maintenance of equipment, including interoperable communications and personal
				protective equipment.
							(3)Medical monitoring
				required for responder safety, security, and health.
							(d)Response
				cooperative agreementsThe Secretary shall enter into a response
				cooperative agreement with each sponsoring agency, as appropriate, under which
				the Secretary agrees to reimburse the sponsoring agency for costs incurred in
				responding to an incident described in subsection (a).
						(e)Appointment into
				Federal service
							(1)In
				generalIn addition to the
				exercise of any other authorities under this section, the Secretary may appoint
				a System member for exercises, pre-incident staging, or major disaster,
				emergency response, or training events sponsored or sanctioned by the Agency
				without regard to the provisions of title 5, United States Code, governing
				appointments in the competitive service.
							(2)Employment
				statusRegardless of any
				other employment status, a System member who is appointed into Federal service
				pursuant to this subsection is deemed an employee of a Federal agency for all
				purposes except—
								(A)subchapter III of
				chapter 83 of title 5, United States Code, pertaining to labor grievances,
				appeal and review, or any applicable retirement system;
								(B)chapter 87 of
				title 5, United States Code, pertaining to life insurance; and
								(C)chapter 89 of
				title 5, United States Code, pertaining to health insurance, or other
				applicable health benefits system unless the System member’s appointment
				results in the loss of coverage in a group health benefits plan the premium of
				which has been paid in whole or in part by a State or local government
				contribution.
								(3)CompensationDuring a period of appointment into Federal
				service pursuant to this subsection—
								(A)the Secretary
				shall reimburse, through the sponsoring agency, the System member’s pay and the
				employer contribution to any State or local government retirement, life
				insurance, or health benefit plans on behalf of the System member. A System
				member shall not be entitled to pay directly from the Agency; and
								(B)the Secretary shall reimburse, through the
				sponsoring agency, the pay and employer contribution to any State or local
				government retirement, life insurance, or health benefit plans of an employee
				who fills the position normally filled by a System member appointed into
				Federal service pursuant to this subsection to the extent that those costs are
				in excess of the costs that would have been incurred had the System member not
				been appointed into Federal service.
								(4)Personal injury,
				illness, disability, or death
								(A)In
				generalA System member who
				is appointed into Federal service pursuant to this subsection and who suffers
				personal injury, illness, disability, or death as a result of personal injury
				sustained while in the performance of the member’s duty during the appointment
				into Federal service shall, for the purposes of subchapter I of chapter 81 of
				title 5, United States Code, be treated as though the member were an employee
				(as defined by section 8101 of such title) who had sustained the injury in the
				performance of duty.
								(B)Election of
				benefitsWhen a System member (or, in the case of the death of
				the System member, the System member’s dependent) is entitled by reason of
				injury, illness, disability, or death to benefits under subchapter I of chapter
				81 of title 5, United States Code, and is also entitled to benefits from a
				State or local government for the same injury, illness, disability, or death,
				the System member (or such dependent) shall elect which benefits the System
				member will receive. The election shall be made not later than 1 year after the
				injury, illness, disability or death, or such further time as the Secretary of
				Labor may allow for reasonable cause shown. When made, the election is
				irrevocable unless otherwise provided by law.
								(C)Reimbursement
				for State or local benefitsIn the event that a System member
				elects benefits from a State or local government under subparagraph (B), the
				Secretary may reimburse that State or local government for the value of those
				benefits.
								(5)LiabilityA
				System member appointed into Federal service pursuant to this subsection is
				deemed an employee of the Agency for the purposes of the Federal Tort Claims
				Act and any other Federal third party liability statute.
							(6)Employment and
				reemployment rightsThe following apply with respect to a System
				member who is not a regular full-time employee of a sponsoring agency or
				participating agency during periods of appointment to Federal service pursuant
				to this subsection:
								(A)Service as a
				System member shall be deemed service in the uniformed services
				for purposes of chapter 43 of title 38, United States Code, pertaining to
				employment and reemployment rights of individuals who have performed service in
				the uniformed services (regardless of whether the individual receives
				compensation for such participation). All rights and obligations of such
				persons and procedures for assistance, enforcement, and investigation shall be
				as provided for in chapter 43 of title 38, United States Code.
								(B)Preclusion of
				giving notice of service by necessity of appointment under this section shall
				be deemed preclusion by military necessity for purposes of
				section 4312(b) of title 38, United States Code, pertaining to giving notice of
				absence from a position of employment. A determination of such necessity shall
				be made by the Secretary.
								(C)Subject to the
				availability of appropriations, the Secretary may recognize employer support of
				the deployment of National Urban Search and Rescue Response System members, and
				their cooperation to allow System members to receive authorized
				training.
								(f)Licenses and
				permitsIf a System member
				who is appointed into Federal service under this subsection holds a valid
				license, certificate, or other permit issued by any State or other governmental
				jurisdiction evidencing the member’s qualifications in any professional,
				mechanical, or other skill or type of assistance required by the System, that
				System member shall be deemed to be performing a Federal activity when
				rendering aid involving such skill or assistance.
						(g)Advisory
				subcommittee
							(1)In
				generalThe Secretary shall establish and maintain an advisory
				subcommittee of the National Advisory Council established under section 508 to
				provide expert recommendations to the Secretary in order to assist the
				Secretary in administering the System.
							(2)CompositionThe
				advisory subcommittee shall be composed of members from geographically diverse
				areas, and shall include—
								(A)the chief officer
				or senior executive from at least three sponsoring agencies;
								(B)the senior
				emergency manager from at least two States that have sponsoring agencies;
				and
								(C)at least one
				representative recommended by the leaders of the task forces.
								(h)Authorization of
				appropriationsThere is authorized to be appropriated for each of
				fiscal years 2008 through 2012, $52,000,000 for the National Urban Search and
				Rescue Response System. Of any amount made available pursuant to this
				subsection, not less than 80 percent of such amount shall be provided equally
				to each of the task forces to be used for preparedness activities.
						(i)DefinitionsIn
				this section:
							(1)The term participating
				agency means a State or local government, non-profit organization, or
				private organization that has executed an agreement with a sponsoring agency to
				participate in the System.
							(2)The term
				sponsoring agency means a State or local government that is the
				sponsor of a task force designated by the Secretary to participate in the
				System.
							(3)The term
				System member means an individual who is not a regular full-time
				employee of the Federal Government, who serves on a task force or on a System
				management or other technical team.
							(4)The term
				task force means an urban search and rescue team designated by
				the Secretary to participate in the
				System.
							.
			(b)Conforming
			 amendments
				(1)Applicability of
			 title 5, United States CodeSection 8101(1) of title 5, United
			 States Code, is amended—
					(A)in subparagraph
			 (D), by striking “and” at the end;
					(B)in subparagraph
			 (E), by inserting ; and after the semicolon; and
					(C)by adding at the
			 end the following new subparagraph:
						
							(F)an individual who
				is a System member of the National Urban Search and Rescue Response System,
				when appointed into Federal service pursuant to section 522(f) of the Homeland
				Security Act of
				2002.
							.
					(2)Inclusion as
			 part of uniformed services for purposes of USERRASection 4303 of
			 title 38, United States Code, is amended—
					(A)in paragraph (13),
			 by adding at the end the following: “Such service also includes any authorized
			 exercises, pre-incident staging, or major disaster, emergency response, or
			 training events sponsored or sanctioned by the Department of Homeland Security
			 and carried out by the National Urban Search and Rescue Response System under
			 section 522 of the Homeland Security Act of 2002.”.
					(B)in paragraph (16),
			 by inserting after Public Health Service, the following: “,
			 System members of the National Urban Search and Rescue Response System when
			 engaged in any authorized exercise, pre-incident staging, activation, or major
			 disaster, emergency response, or training event sponsored or sanctioned by the
			 Federal Emergency Management Agency,”.
					
